DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/943,850, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no support in the prior-filled application for “a first side of the projection is aligned with a first side of a section, of the second lug member, that is under projection” (claim 21; emphasis added). Accordingly, claims 21 and 22 are not entitled to the benefit of the prior application.  It is noted that Applicant has amended the specification in the instant application, with respect to the prior-filed application, to include descriptions of the embodiments shown in Figs. 11-15 as having second and fifth lugs having projections extending “upwardly” and/or in the form of a “crest shaped member” (note paragraphs [0009], [0074], and [0078-0080]).  There is no support in the prior-filed application as having these features.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the “first side of the projection is aligned with a first side of a section, of the second lug member, that is under projection” (emphasis added) as set forth in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should describe the features set forth in claims 21 and 22.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Assuming arguendo that the instant application is a continuation of prior-filed application 15/943,850, claims 21 and 22 are rejected to under 35 U.S.C. 112(a) for introducing new matter.  Specifically, there is no support in in the prior-filled application for “a first side of the projection is aligned with a first side of a section, of the second lug member, that is under projection” (claim 21; emphasis added). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-6, 10-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz (US 5,409,306; newly cited).
	Regarding claims 1-6 and 10, Bentz discloses a track chain member 14 comprising: a shoe member 20 defining a track chain traveling direction and a lateral direction perpendicular to the track chain traveling direction (evident from Fig. 1); and a track pad member (shown in Figs. 1 and 3) extending from the shoe member including a first lug member (hinge member 46 on a first lateral side of track chain member 14) extending from the shoe member in a first direction parallel to the track chain traveling direction, and a second lug member (outboard hinge member 48 on a first lateral side of the track chain member 14 shown in Fig. 3) and a third lug member (inboard hinge member 48 on a first lateral side of the track chain member 14 shown in Fig. 3) both extending from the shoe member in a second direction opposite of the first direction (Fig. 3), wherein the first lug member and the third lug member define a Z-shaped configuration (Fig. 3), wherein the first lug member defines a first lug width along the lateral direction, wherein the track pad member defines a roller support surface 38 defining a roller support surface width along the lateral direction, wherein the second lug member includes a projection (unlabeled tapered end portion of hinge member 48) extending from the second lug member in the second direction (Fig. 3), wherein the first lug member, the second lug member, and the third lug member define track pin bores 50, 51, and wherein the projection is disposed at a lateral extremity of the second lug member (Fig. 3), wherein the second lug member is spaced away from the third lug member (Fig. 3), defining at least partially a void (unlabeled, but shown in Fig. 3) therebetween, and wherein the first lug member is laterally aligned with the void (Fig. 3), wherein the second lug member defines a second lug width along the lateral direction (Fig. 3), wherein the third lug member defines a third lug width along the lateral direction (Fig. 3), and wherein the first lug width is different than the second lug width and the third lug width (Fig. 3), and wherein the track pins bores have substantially the same diameters (evident from Fig. 2).
Although Bentz appears to show the first lug width ranging from 40-60% of the roller support surface width in Fig. 3, Bentz fails to expressly disclose this claimed dimensional relationship such that the first lug member width ranges from 96 to 106 mm and the roller support surface width ranges from 191 to 211 mm.  
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the track chain member so that the first width ranges from 40-60% of the roller support surface width with the first lug member width ranging from 96 to 106 mm and the roller support surface width ranging from 191 to 211 mm, based upon a number of factors such as the intended use of the track chain member and the specific configuration of the track undercarriage assembly and tracked vehicle to provide the roller support surface with an adequate width to provide a running surface for the idler wheel while also ensuring the first lug has an adequate width or thickness to provide adequate rigidity when interconnected with an adjacent track chain member during use.
	It is further noted that it is clear from Applicant’s disclosure (i.e., note at least paragraphs [0073] and [0081]) that the specific widths of the first lug and roller support surface are not critical to the practice of Applicant’s invention.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Regarding claims 11, 12, 14-16, 18 and 19, Bentz discloses a track chain assembly comprising: a plurality of interlocking track chain members 14 including a track chain member that defines a track chain traveling direction and a lateral direction perpendicular to the track chain traveling direction, wherein the track chain member includes a shoe member 20 defining a shoe member width along the lateral direction (Fig. 3), a first track pad member (comprised of 36, 38, hinge member 46, and hinge members 48 on a first lateral side of track chain member 14) defining a first track pad maximum width along the lateral direction (Fig. 3), and a second track pad member (comprised of 40, 42, hinge member 46, and hinge members 48 on a second lateral side of track chain member 14) defining a second maximum track pad width along the lateral direction (Fig. 3), wherein the first track pad member includes a lug member (outboard hinge member 48 on a first lateral side of the track chain member 14 shown in Fig. 3), and wherein the lug member includes a projection (unlabeled tapered end portion of hinge member 48) extending from the lug member in a direction that is parallel to the track chain traveling direction (Fig. 3), wherein the first track pad member is spaced away from the second track pad member a predetermined distance along the lateral direction (Fig. 3), wherein the first track pad member further includes a first lug member (hinge member 46 on a first lateral side of track chain member 14) extending from the shoe member in a first direction generally parallel to the track chain traveling direction (Fig. 3), wherein the lug member is a second lug member, and wherein the direction is a second direction opposite of the first direction (Fig. 3), wherein the first lug member and the second lug member define track pin bores 50, 51, wherein the first lug member is laterally aligned between the second lug member and a third lug member (inboard hinge member 48 on a first lateral side of the track chain member 14 shown in Fig. 3), and wherein a width of the first lug member is different from a width of the second lug member (Fig. 3).
	Regarding claim 11, although Bentz appears to show a ratio of either the first or second track pad maximum widths to the shoe member width ranges from 1:4 to 3:4 in Fig. 3, Bentz fails to expressly disclose this dimensional relationship.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the track chain assembly so that either the first or second track pad maximum widths to the shoe member width ranging from 1:4 to 3:4 based upon a number of factors such as the intended use of the track chain member and the specific configuration of the track undercarriage assembly and tracked vehicle to provide the roller support surfaces with adequate widths to provide running surfaces for the idler wheel while also minimizing the size and the weight of the shoe member.
	It is further noted that Applicant has not established the criticality of this claimed range and it appears that other ratios outside of the claimed range would perform equally well depending upon the specific configuration of the track undercarriage assembly and the intended use of the track chain assembly.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Regarding claim 16, Bentz fails to expressly disclose this claimed dimensional relationship such that the first lug member width ranges from 96 to 106 mm.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the track chain member so that the first lug member width ranges from 96 to 106 mm, based upon a number of factors such as the intended use of the track chain member and the specific configuration of the track undercarriage assembly and tracked vehicle to provide the roller support surface with an adequate width to provide a running surface for the idler wheel while also ensuring the first lug has an adequate width or thickness to provide adequate rigidity when interconnected with an adjacent track chain member during use.
	It is further noted that it is clear from Applicant’s disclosure (i.e., note at least paragraphs [0073] and [0081]) that the specific widths of the first lug and roller support surface are not critical to the practice of Applicant’s invention.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

11.	Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz in view of Gillespie (US 2,452,921; previously cited).
	Although Bentz further discloses the track chain member defining a center of mass and a central axis passing through the center mass, wherein the central axis is perpendicular to the lateral direction and the track chain traveling direction, wherein the track chain member includes a circular array (Fig. 3), wherein the track chain member further defines a central groove (unlabeled, but shown in Fig. 3) located at the central axis, wherein the central groove extends generally in the track chain traveling direction (Figs. 1 and 3), and wherein the width of the first lug member is greater than the width of the second lug member (Fig. 3), Bentz fails to disclose the first lug width being less than the third lug width.
	Gillespie, however, teaches a track chain member wherein a first lug member 21a has a width that is greater than a width of a second lug member 20 but less than a width of a third lug member 22.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the track chain member of Bentz so that the first lug member width is greater than the second lug member width but less than the third lug member width, such as taught by Gillespie, as a well-known alternative lug configuration for a track chain member that would provide predictable results for allowing the interconnection of adjacent track chain members so as to form a trach chain assembly for use with a tracked vehicle.

Response to Arguments
12.	Applicant's arguments filed 13 December 2022 have been fully considered but they are not persuasive.
	As noted above, Bentz discloses the claimed projection as set forth in independent claims 1 and 11.  The Examiner suggests the independent claims be amended to include the limitations of dependent claims 21 and 22 (with the exception of the “that is under projection” limitation) to define over the tapered projection portion of the lug member of Bentz which tapers laterally from both sides of a section of the lug member as shown in Fig. 3.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617